                Case 9:20-cv-00570-BKS-CFH Document 51 Filed 07/22/20 Page 1 of 2




                                                  STATE OF NEW YORK
                                            OFFICE OF THE ATTORNEY GENERAL
LETITIA JAMES                                                                                          DIVISION OF STATE COUNSEL
ATTORNEY GENERAL                                                                                              LITIGATION BUREAU


                                                Writer Direct: (518) 776-2609

                                                           July 22, 2020

       VIA ECF
       Hon. Christian F. Hummel
       United States Magistrate Judge
       United States District Court
       Northern District of New York

       Re:      Woods v. Annucci et. al
                Northern District of New York
                20-CV-0570 (BKS)(CFH)

       Dear Judge Hummel:

               Please accept this correspondence as a request for an extension to September 29, 2020,
       for each of the 30 named defendants to respond to the Complaint. This single deadline with
       simplify the responsive pleading schedule and give the undersigned an opportunity to evaluate
       for potential conflicts, determine who the Office of the Attorney General (“OAG”) will
       represent, and ultimately respond to the complaint.1

                Thank you for your consideration of this matter.2

                                                                        Respectfully yours,

                                                                        s/ Andrew W. Koster

                                                                        Andrew W. Koster
                                                                        Assistant Attorney General
                                                                        Bar Roll No. 701106
                                                                        andrew.koster@ag.ny.gov



       1
         The OAG currently represents defendants Annucci, Morley, O’Gorman, Koenigsmann, Claudio, Bellnier, Rock,
       Noeth, Venettozzi, and Prack. At this time the OAG is unable to determine if it will represent the other defendants
       moving forward, assuming they are all properly served with process.
       2
         Defense counsel asked plaintiff’s counsel if they would consent to this request, but they did not respond prior to
       filing. Defense counsel files this letter motion now because he will be on vacation and will not return until after the
       earliest of the currently-scheduled responsive pleading deadlines have passed.

                     THE CAPITOL, ALBANY, NY 12224 ● (518) 776-2300 ● FAX (518) 915-7738 * NOT FOR SERVICE OF PAPERS
                                                             WWW.AG.NY.GOV
      Case 9:20-cv-00570-BKS-CFH Document 51 Filed 07/22/20 Page 2 of 2

July 22, 2020
Page 2


cc:    James D. Arden, Esq.
       Sidley Austin LLP
       787 Seventh Avenue
       New York, NY 10019-6099
       VIA ECF
